FILED
                            NOT FOR PUBLICATION                             JUN 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



CRISTINA COBIAN DE ANDALON,                      No. 05-75315

              Petitioner,                        Agency No. A071-647-182

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 2, 2010
                               Pasadena, California

Before: SCHROEDER, FISHER, and N.R. SMITH, Circuit Judges.

       Cristina Cobian de Andalon, native and citizen of Mexico, petitions for

review of a decision by the Board of Immigration Appeals (BIA) denying her

application for cancellation of removal.

       The BIA found that Cobian was ineligible for cancellation of removal under

section 240A of the Immigration and Nationality Act, 8 U.S.C. y 1229b, because


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
she did not reside continuously in the United States for seven years after having

been 'admitted in any status.' 8 U.S.C. y 1229b(a)(2). The BIA found that

Cobian was admitted in any status on the date she was granted lawful permanent

residence, rather than the date that she applied for adjustment of status or worµ

authorization. We have jurisdiction under 8 U.S.C. y 1252(a) and deny the petition

for review.

      Cobian argues that the seven-year period should run from (1) the date of her

application for adjustment of status or (2) the date when she received her worµ

authorization. We disagree. The BIA did not err in concluding that Cobian was

not admitted until her lawful permanent residence application was granted. See

Vasquez v. Holder, ÁÁÁ F.3d ÁÁÁ, Slip. op. at 7417 (9th Cir. June 3, 2011)

(holding the mere filing for legal permanent residence status does not constitute an

admission 'in any status'); Guevara v. Holder, ÁÁÁ F.3d ÁÁÁ, Slip. op. at 7397 (9th

Cir. June 3, 2011) (holding that worµ authorization does not confer admission 'in

any status'). Using the date she was granted legal permanent residence status,

Cobian was statutorily ineligible for cancellation of removal as she had not resided

in the United States for seven years after having been 'admitted in any status.'

      PETITION FOR REVIEW DENIED.
                                                                          FILED
Cobian de Andalon v. Holder, No. 05-75315                                  JUN 03 2011

                                                                      MOLLY C. DWYER, CLERK
FISHER, J., dissenting:                                                 U.S . CO U RT OF AP PE A LS




      I respectfully dissent. For the reasons explained in my dissent in Guevara v.

Holder, No. 08-72252, filed concurrently with this memorandum, I would hold that

Cobian was 'admitted in any status' for purposes of 8 U.S.C. y 1229b(a)(2) when

the agency exercised its discretion to grant her an employment authorization. I

would therefore grant the petition and remand so that the IJ might determine the

date on which the employment authorization was issued. If, as seems liµely, the

authorization was issued more than seven years before Cobian received a Notice to

Appear, the IJ would then have discretion to grant Cobian cancellation of removal.